DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
. An apparatus for linearizing an input signal, comprising: a memory, in which an output value is stored for each of a plurality of linearization points, wherein the plurality of linearization points divide a value range into a plurality of intervals, wherein each interval is delimited by a first linearization point with an assigned first output value and a second linearization point with an assigned second output value; and a computer device which is configured to determine an interval of the plurality of intervals in which an input signal value of the input signal is located and to calculate a linearized output signal value for the input signal value by way of a linear interpolation using the input signal value, the assigned first output value of the determined interval, and the assigned second output value of the determined interval, wherein at least two of intervals of the plurality of intervals have different interval lengths, which are formed by multiplication of an initial interval length by an integer factor, wherein the integer factor for at least one of the at least two intervals is not an integer power of an integer base of two or more.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculate a linearized output signal value for the input signal value by way of a linear interpolation using the input signal value, the assigned first output value of the determined interval, and the assigned second output value of the determined interval, wherein at least two of intervals of the plurality of intervals have different interval lengths, which are formed by multiplication of an initial interval length by an integer factor, wherein the integer factor for at least one of the at least two intervals is not an integer power of an integer base of two or more” are treated by the Examiner as belonging to mathematical concept grouping, while mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 12 and 13.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a memory, a computer device;
In Claim 12: a position sensor, a memory, and a computer device;
The additional element in the preamble of “An apparatus for linearizing an input signal” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A memory represents a mere data storing step, generically recited, and only adds an insignificant extra-solution activity to the judicial exception.  A computer (generic processor) is also generally recited and is not qualified as a particular machine.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.


EXAMINER NOTE
There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 101 rejections above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	
	HINRICHS (System For Linearizing A Non-linear Sensor Output, 1993-10-28) teaches a processor is described for monitoring a sensor whose output signal follows a nonlinear curve in response to a linear change in a monitored phenomenon, where the phenomenon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863     


/NATALIE HULS/Primary Examiner, Art Unit 2863